11/13/2018                                 Who is Kyrsten Sinema?Document
                                Case 1:18-cv-02894-RCL            Democrat Taking
                                                                               1-3Jeff Flake’s
                                                                                       FiledArizona Senate Seat
                                                                                               12/10/18     Page– Rolling
                                                                                                                    1 ofStone
                                                                                                                          2
 How Trump Accidentally
 Helped Democrat Kyrsten                                  The president claimed he “retired” Jeff Flake. He — and
                                                                                                                  By TESSA STUART
                                                          the GOP — will regret it
 Sinema Flip Jeff Flake’s
 Arizona Senate Seat




 Dem. Kyrsten Sinema, D-Ariz. performs the coin toss before an NCAA college football game between Arizona State and Utah, in Tempe, Arizona, Nov. 3, 2018.
 Rick Scuteri/AP/Shutterstock


 Congresswoman Kyrsten Sinema has officially captured a Republican-held Senate seat in Arizona. Sinema, who at 41 is one of the youngest women ever
 elected to the Senate, also happens to be the first Arizona Democrat elected to the Senate in over 30 years. The results, which took almost a full week to
 tabulate, will come as a disappointment to the president, who bragged the day after the election when Republican Martha McSally was still leading that he
 personally “retired” Republican Sen. Jeff Flake.


 “In Jeff Flake’s case it’s me, pure and simple. I retired him. I’m very proud of it, I did the country a great service,” Trump said during a press conference at
 the White House a day after the midterm elections. “He is retired. I’d like to call it another word, but we’re going to treat him with great respect.”




 Democrats are likely thrilled with whatever help the president believes he offered. Not only did they figure out the path to victory in Arizona two years
 before a special election set to fill a second Senate seat, Democrats defended the Congressional seat Sinema vacated and flipped the one McSally gave up,
 too. And they did it by winning the hearts and minds of a large share of registered Republicans.


 McSally and outside groups supporting her bid tried to paint Sinema as too extreme for Arizona, pointing to the former Green Party candidate’s protest of
 the Iraq war — in a pink tutu, no less — and her remark, to a radio host in 2003, that she wouldn’t care if he joined the Taliban. The gambit failed,
 hard: Sinema peeled off 12 percent of Arizona’s Republican voters — the highest share of any Democratic Senator, save West Virginia’s Joe Manchin.


 Sinema seems well aware of the fact. In her victory speech, she paid tribute to the late Republican senator (and Trump critic) John McCain. “Senator
 McCain is irreplaceable, but his example will guide our next steps,” Sinema told supporters Monday evening. “He taught us to assume the best in others, to
 seek compromise instead of sewing division, and to always put country ahead of party. As your Senator, that’s exactly what I’ll do.”


 Trump, who was reportedly disappointed that McSally refused to sow doubts about “fraud” in the days it took to count the outstanding ballots in Arizona,
 appears to have misjudged his sway with Arizona Republicans — as did Flake.




 Flake announced he was retiring from the Senate back in October 2017, telling Morning Joe that his brand of conservatism just didn’t appeal to enough
 Arizona Republicans. “The bottom line is if I were to run a campaign that I could be proud of and where I didn’t have to cozy up to the president and his
 positions or his behavior, I could not win in a Republican primary,” Flake said. “That’s the bottom line.”




 RELATED

                     The President’s Coal Warrior


 Judges Are Doing All They Can To Keep Brian Kemp From Stealing the Georgia Election




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                                                                      1/2
11/13/2018                          Who is Kyrsten Sinema?Document
                         Case 1:18-cv-02894-RCL            Democrat Taking
                                                                        1-3Jeff Flake’s
                                                                                FiledArizona Senate Seat
                                                                                        12/10/18     Page– Rolling
                                                                                                             2 ofStone
                                                                                                                   2
 But McSally, by far the most moderate of the candidates competing, won the Republican primary decisively. She earned roughly double the number of
 votes as her closest rival, tea party conspiracist Kelli Ward, and triple the number of votes of presidential pardonee and former Maricopa County sheriff,
 Joe Arpaio. (Arpaio was convicted of contempt of court, a misdemeanor, in 2017 and pardoned by Trump less than one month later.)




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                                                                    2/2
